OPINION
ROBERTS, Judge.
This appeal is taken from a conviction for the offense of robbery. Punishment was assessed at 25 years’ confinement.
Only one ground of error is alleged on appeal. The sufficiency of the evidence is not challenged; the facts in this cause are set out in the companion case of Overton v. State, 490 S.W.2d 556 (1973).
Appellant challenges the legality of the warrantless search of the automobile. As stated in Overton v. State, supra, the search of the vehicle was made only after consent to make the search had been given by a Mr. Suedkamp. The automobile had been leased to Suedkamp and police officers were present when employees of the automobile rental agency came to pick up the car. Suedkamp voluntarily turned over the keys to the automobile to an employee of *182the leasing company. Then the car was searched to determine if any personal property had been left inside. Among the items recovered were a money bag, two loaded guns, and cash.
Appellant is in no position to challenge the legality of the search. Possession of the automobile had been returned to the automobile rental agency when the search occurred. Suedkamp himself testified that he “did consent to [the rental agency] taking the car and I did give [them] the car keys.” We overrule appellant’s contention.
The judgment is affirmed.